DETAILED ACTION
	The receipt is acknowledged of applicant’s election and amendment filed 11/18/2020; and IDS(s) filed 10/22/2019 and 02/06/2021.

	Claims 1, 3-20 and 31 previously presented. Claims 5, 7, 9, 14 have been canceled by the amendment filed 11/18/2020.

	Claims 1, 3, 4, 6, 8, 10-13, 15-20 and 31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1, 3, 4, 6, 8, 10-13, 15-20, in the reply filed on 11/18/2020 is acknowledged. 

Species election has been withdrawn as necessitated by applicants’ amendment, and in order to advance the prosecution.

Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, 8, 10-13, 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for paclitaxel as a substantially water-insoluble pharmaceutical active agent, and enabling for albumin as biocompatible polymer, does not reasonably provide enablement for all substantially water insoluble pharmaceutical active agents and all biocompatible polymers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided 
Nature of the invention and Breadth of the claims: The claims are directed to a method for preparation of a substantially water-insoluble pharmacologically active agent…., comprising: homogenizing a mixture comprising a pharmacologically active agent dispersed in a water-miscible solvent and a biocompatible polymer in an aqueous medium.…” It is well established that, the enabling specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification does not place any clear boundaries on the “water insoluble drug that can be dispersed in in water miscible solvent” and “biocompatible polymers”. On the other hand, the specification describes paclitaxel as an active agent and albumin as biocompatible polymer. While the specification describes and lists many drugs in paragraphs [0040]-[0045], however the listed drugs 
Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any active agent, other than paclitaxel, or any polymer other than albumin, within the scope of the claims is used in the claimed method. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice its full scope without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in to use the invention commensurate with the full scope of what is claimed. The instant disclosure describes process of making pharmaceutical composition comprising paclitaxel and albumin so that the albumin coats the paclitaxel using the claimed process (all the examples). 
With regard to actually practicing the claimed process, applicants used only paclitaxel and albumin to be used by the claimed process and to achieve the paclitaxel particles coated with albumin and having certain particle sizes.
State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The pharmaceutical art is recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment 
In the instant case, before the effective filing date of the instant application, paclitaxel was known to be processed in the claimed method using albumin to achieve paclitaxel particles coated with albumin (see Desai et al. US 2015/0104521). However, not all drugs that are substantially water insoluble was known to be processed by the claimed process with any polymers. However, using any drug and any polymer was not recognized and would be highly unpredictable.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop a process to produce all the drugs using any polymer encompassed by the claims without undue experimentation. The guidance provided in the specification is for production of paclitaxel particles coated with albumin using the claimed process. However, given the highly unpredictable state of the art, the skilled artisan clearly would not be able to extend these teachings and develop method of producing any pharmaceutical agent coated with any polymer as broadly covered by the claims without extensive time consuming trial and error experimentation. 
In fact, what is disclosed in the instant application with respect to using any drug, even water insoluble drug, and any polymer to produce drug coated particles amounts to no more that theoretical speculation in a highly unpredictable art. The law is clear that Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of .


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 10-13, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially" in claim 1 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How much is the solubility of the water-insoluble drug in water in order to meet the claim? Is it 10% soluble, or 50% soluble, or more or less.

Regarding claim 1, what are the boundaries of “suitable pH”?

Regarding claim 12, the claim recites particle size of “less than 350 nm” without 

Regarding claim 16, the claim is in improper Markush format. Proper Markush format to be followed in the claim should have the expression “selected from the group consisting of”, and only the last two members of the Markush group are separated by the connector operator “and” OR “or”.

Regarding claim 17, the claim recites solubility of the active agent in water miscible solvent of “at least 0.5 mg/ml” without upper limit that may be completely soluble in water miscible solvent. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 

Claims 1, 3, 4, 6, 8, 10-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2015/0104521, IDS filed 10/22/2019) combined with Singh et al. (US 2010/0166872, IDS filed 02/06/2021).

	Applicant Claims 
Claim 1 is directed to a method for preparation of a substantially water-insoluble pharmacologically active agent for in vivo delivery, comprising:
homogenizing a mixture comprising a pharmacologically active agent dispersed in a water-miscible solvent and a biocompatible polymer in an aqueous medium, wherein the mixture comprising the pharmacologically active agent dispersed the water-miscible solvent is substantially free of a water-immiscible solvent;
maintaining the mixture in a pH range suitable for stabilizing the pharmacologically active agent; and
lyophilizing the mixture to obtain particles comprising the pharmacologically active agent coated with the biocompatible polymer:
wherein homogenizing the mixture comprises:
subjecting the mixture to low shear conditions in a homogenizer operated in a range of approximately 100 rpm to approximately 28,000 rpm; and
subsequent to subjecting the mixture to low shear conditions, subjecting the mixture to high shear conditions in a high pressure homogenizer at a pressure in a range of approximately 2,000 psi to approximately 30,000 psi.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Desai teaches a method for the formation of nanoparticles of a substantially water insoluble pharmacologically active agent coated with stabilizing biocompatible polymer. The method comprising the steps homogenizing mixture of water insoluble active agent in water miscible solvent which is ethanol, and a biocompatible polymer in an aqueous medium (abstract; ¶¶ 0052, 0053, 0095, 0102-0105, 0164, 0165, 0170). The reference teaches the step of forming nanodroplets by homogenization at low shear forces. This can be accomplished in a variety of ways, for example, a conventional 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Desai teaches all the steps of the method of claim 1, the reference however does not teach pH at which the process is performed as claimed by claim 1.
	Singh teaches a method of making an improved composition to deliver paclitaxel comprising paclitaxel coated with albumin. The method comprises the steps of mixing paclitaxel with biocompatible polymer, e.g. human serum albumin, and obtaining nanoparticles by removing the solvent, subjecting the nanoparticles to particle sizing, and lyophilization. The composition provides substantially reduced chemotherapy-induced side-effects like alopecia (abstract; ¶¶ 0046, 0053, 0083, 0093, 0099; examples). Examples 3 and 4 show pH of the process is 6.8.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to produce nanoparticles of paclitaxel coated by human serum albumin by the process taught by Desai, and adjust the pH of the process at 6.8 as taught by Singh. One would have been motivated to do so because Singh teaches a similar method of making nanoparticles of paclitaxel coated with serum albumin at a pH of 6.8 wherein the produced particles have reduced chemotherapy-induced side-effects like alopecia. One would reasonably expect producing paclitaxel nanoparticles coated with protein at a suitable pH of 6.8 wherein the produced particles have reduced chemotherapeutic side effects. 
Regarding the step of homogenization of the active agent, polymer and solvent in aqueous medium as claimed by claim 1, this is taught by Desai.
Regarding pH required by claim 1, it is taught by Singh.
Regarding lyophilization step claimed by claim 1, it is taught by both cited references.
Regarding low shear condition of 100-28,000 rmp and 1,000-15,000 rmp as claimed by claims 1 and 8, respectively, Desai teaches low shear of about 2,000 up to about 15,000 rpm that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding high shear pressure of 2,000-30,000 psi and 10,000-30,000 psi as claimed by claims 1 and 6, respectively, Desai teaches 3,000 up to 60,000 psi that See MPEP 2144.05 [R-5].
Regarding the mixture is substantially free of chlorinated solvent and substantially free of chloroform and dichloromethane as claimed by claims 3 and 4, respectively, Desai does not teach any of these solvents as essential solvent, rather as an alternative to other solvents including ethanol. 
Regarding pH of 4.0-8.0 as claimed by claim 10, Singh teaches 6.8 that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the production of particles comprising the active agent coated with the biocompatible polymer as claimed by claim 11, both cited references teach method results in particles comprising paclitaxel coated with human serum albumin.
Regarding the particle size diameter of less than 350 nm ass claimed by claim 12, Desai teaches particle diameter of 10 nm-200 nm that fall within the claimed diameter. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the step of sterile-filtering claimed by claim 13, it is taught by Desai.
Regarding excipient taught by claims 15 and 16, Desai teaches saline, which is sodium chloride, claimed by claim 16.
Regarding water miscible solvents claimed by claims 18 and 19, Desai teaches ethanol.

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./